Exhibit 10.7

EXECUTION COPY

STOCKHOLDER VOTING AGREEMENT

This STOCKHOLDER VOTING AGREEMENT (this “Agreement”) dated as of December 20,
2010 between AH Holdings, Inc. (“Parent”), a Delaware corporation, and Jose
Chapa Jr. (the “Stockholder”).

WHEREAS, Parent, AH Merger Sub, Inc., a Delaware corporation (“Sub”), and
American Surgical Holdings, Inc. (the “Company”), are entering into an Agreement
and Plan of Merger dated as of the date hereof (as the same may be amended,
modified or supplemented or restated, the “Merger Agreement”; capitalized terms
used but not defined herein shall have the meanings set forth in the Merger
Agreement);

WHEREAS, Stockholder owns the number of Common Shares set forth opposite his,
her or its name on Schedule A hereto (such Common Shares, together with any
other shares of capital stock of the Company acquired by such Stockholder after
the date hereof and during the term of this Agreement, being collectively
referred to herein as the “Subject Shares” of such Stockholder);

WHEREAS, Stockholder owns the number of Options to acquire Common Shares set
forth opposite his, her or its name on Schedule A hereto (the “Subject Options”)

WHEREAS, Stockholder and Parent are parties to that certain Exchange Agreement
dated as of the date hereof (the “Exchange Agreement”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent and Sub have required that Stockholder enter into this Agreement and the
Stockholder desires to enter into this Agreement to induce Parent and Sub to
enter into the Merger Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as of the date hereof as follows:

(a) Authority; Execution and Delivery; Enforceability. The Stockholder has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The Stockholder has duly
authorized, executed and delivered this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity,
whether such enforceability is considered in a proceeding in equity in law. The
execution and delivery by the Stockholder of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, or result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person



--------------------------------------------------------------------------------

under, or result in the creation of any lien upon any of the properties or
assets of the Stockholder under (i) any provision of any contract, lease,
license, indenture, agreement, note, bond, permit, license, concession,
franchise or other instrument (“Contract”) to which the Stockholder is a party
or by which any properties or assets of the Stockholder are bound; or
(ii) subject to the filings and other matters referred to in the next sentence,
any provision of any order, judgment or Law applicable to the Stockholder or the
properties or assets of the Stockholder. No Consent of, or registration,
declaration or filing with, any Governmental Entity or other Person is required
to be obtained or made by or with respect to the Stockholder in connection with
the execution, delivery and performance of this Agreement or the consummation of
the transactions contemplated hereby, other than such reports under Sections
13(d) and 16 of the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated hereby. If the Stockholder is
married and the Subject Shares of the Stockholder constitute community property
this Agreement constitutes a valid and binding agreement of the Stockholder’s
spouse, enforceable against such spouse in accordance with its terms. No trust
of which the Stockholder is a trustee requires the consent of any beneficiary to
the execution and delivery of this Agreement or to the consummation of the
transactions contemplated hereby. The Stockholder hereby acknowledges that it
has received and reviewed a copy of the Merger Agreement.

(b) The Subject Shares. The Stockholder is the owner of, and, except for any
Subject Shares held in “street name” and identified on Schedule A, the record
owner of the Subject Shares set forth on Schedule A attached hereto. The
Stockholder has good and marketable title to the Subject Shares set forth on
Schedule A free and clear of any Liens, other than those liens set forth on
Schedule A. The Stockholder does not own, of record or beneficially, any shares
of capital stock of the Company other than the Subject Shares set forth on
Schedule A attached hereto. The Stockholder has the sole right and authority to
vote and dispose of the Subject Shares, and the Stockholder is not a party or
bound by, and neither the Stockholder nor the Subject Shares is subject to any
voting trust or other agreement, option, warrant, proxy, arrangement or
restriction with respect to the voting or disposition of the Subject Shares,
except as contemplated by this Agreement.

(c) Reliance. The Stockholder understands and acknowledges that the Parent and
Sub are entering into the Merger Agreement in reliance upon Stockholder’s
execution and delivery of this Agreement.

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholder as follows: Parent has all requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by Parent of this
Agreement and consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of Parent. Parent
has duly executed and delivered this Agreement, and this Agreement constitutes
the legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity, whether such

 

- 2 -



--------------------------------------------------------------------------------

enforceability is considered in a proceeding in equity or at law. The execution
and delivery by Parent of this Agreement do not, and the consummation of the
transactions contemplated hereby and compliance with the terms hereof will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any lien upon any of the properties or
assets of Parent under (i) the certificate of incorporation or bylaws of Parent,
(ii) any provision of any Contract to which Parent is a party or by which any
properties or assets of Parent are bound or (iii) subject to the reports under
Sections 13(d) and 16 of the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby, any provision of any
Judgment or Law applicable to Parent or the properties or assets of Parent.

SECTION 3. Covenants of Stockholder. Stockholder covenants and agrees as
follows:

(a) At any meeting of the stockholders of the Company called to vote on the
Merger, the Merger Agreement or the other Transactions or at any adjournment
thereof, or in any other circumstances upon which a vote, consent or other
approval (including by written consent) with respect to the Merger, the Merger
Agreement or the other Transactions is sought, the Stockholder shall, (i) when a
meeting is held, appear at such meeting or otherwise cause all Subject Shares
that were outstanding on the record date for such meeting to be counted as
present thereat for purposes of establishing a quorum, and (ii) vote (or cause
to be voted), including by executing a written consent, the Subject Shares that
were outstanding on the record date for such meeting in favor of the adoption
and approval of the Merger, the Merger Agreement and all of the Transactions.

(b) The Stockholder hereby irrevocably grants to, and appoints, Parent and Sub,
or any of them, and any individual designated in writing by any of them, and
each of them individually, as the Stockholder’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of the
Stockholder, to vote the Subject Shares of the Stockholder that are outstanding
on the applicable date, or grant a consent or approval in respect of the Subject
Shares of the Stockholder that are outstanding on the applicable date in a
manner consistent with this Section 3. The Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the Stockholder’s execution and delivery of this Agreement. The Stockholder
hereby affirms that the irrevocable proxy and power of attorney set forth in
this Section 3(b) is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy and power of attorney is given to
secure the performance of the duties of the Stockholder under Section 3 of this
Agreement. The Stockholder hereby further affirms that the irrevocable proxy and
power of attorney is coupled with an interest and may under no circumstances be
revoked. The Stockholder hereby ratifies and confirms all that such irrevocable
proxy and attorney-in-fact may lawfully do or cause to be done by virtue hereof.
Such irrevocable proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 212(e) of the Delaware General Corporation Law.
The irrevocable proxy and power of attorney granted hereunder shall
automatically terminate upon the termination of both Section 3(a) and
Section 3(c).

 

- 3 -



--------------------------------------------------------------------------------

(c) At any meeting of stockholders of the Company or at any adjournment thereof
or in any other circumstances upon which the Stockholder’s vote, consent or
other approval is sought with respect to any of the matters described in (x),
(y) or (z) below, the Stockholder shall: (i) when a meeting is held, appear at
such meeting or otherwise cause all Subject Shares that were outstanding on the
applicable record date to be counted as present thereat for purposes of
establishing a quorum, and (ii) vote (or cause to be voted) the Subject Shares
that were outstanding on the applicable record date against (x) any merger
agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale or transfer of substantial assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by the Company, (y) any Acquisition Proposal and (z) any amendment of the
Company Certificate or the Company By-laws or other proposal or transaction
involving the Company or any Company Subsidiary, which amendment or other
proposal or transaction would in any manner impede, delay, frustrate, prevent or
nullify the Merger or any provision of the Merger Agreement or any of the
Transactions or change in any manner the voting rights of any class of the
Company’s capital stock. The Stockholder shall not commit or agree to take any
action inconsistent with the foregoing. The Stockholder agrees that, as a
condition to the Transfer, whether by operation of law or otherwise, of legal or
beneficial ownership of the Subject Shares by the Stockholder to any person or
entity, the Stockholder shall obtain such person’s or entity’s agreement in
writing to be bound by the terms of Section 3.

(d) Stockholder further agrees that, until the termination of this Agreement,
Stockholder will not, and will not permit any entity under Stockholder’s control
to, (i) solicit proxies or become a “participant” in a “solicitation” (as such
terms are defined in Rule 14A under the Exchange Act) with respect to an
Acquisition Proposal (as defined below), (ii) initiate a stockholders’ vote with
respect to an Acquisition Proposal or (iii) become a member of a “group” (as
such term is used in Section 13(d) of the Exchange Act) with respect to any
voting securities of the Company with respect to an Acquisition Proposal.

(e) Other than pursuant to this Agreement, the Stockholder shall not directly or
indirectly (A) sell, transfer, pledge, encumber, assign or otherwise dispose of
(including by gift) (collectively, “Transfer”), or enter into any Contract,
option or other arrangement (including any profit sharing arrangement) with
respect to the Transfer of, any Subject Shares or Subject Options to any Person
other than in accordance with the Merger or (B) grant any proxy, deposit any
Subject Shares or Subject Options into any voting trust or enter into any other
agreement or arrangement related to the voting of the Subject Shares or Subject
Options, whether by proxy, voting agreement or otherwise, with respect to any
Subject Shares or (C) commit or agree to take any of the foregoing actions.

(f) The Stockholder shall use its commercially reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement. The Stockholder
shall not issue any press

 

- 4 -



--------------------------------------------------------------------------------

release or make any other public statement with respect to the Merger, the
Merger Agreement or any other Transaction without the prior consent of Parent,
except for public statements made in press releases issued by the Company to the
extent permitted by the Merger Agreement or as may be required by applicable Law
(including, without limitation, making filings required by Sections 13(d) and 16
of the Exchange Act).

(g) The Stockholder agrees to promptly notify Parent of the number of any
Subject Shares acquired by the Stockholder after the date hereof.

(h) The Stockholder hereby covenants and agrees that the Stockholder (a) except
for any existing liens identified on Schedule A, has not entered into and shall
not enter into any agreement that would restrict, limit or interfere with the
performance of the Stockholder’s obligations hereunder and (b) shall not take
any action that would reasonably be expected to make any of his, her or its
representations or warranties contained herein untrue or incorrect or have the
effect of preventing or disabling him, her or it from performing his, her or its
obligations under this Agreement.

(i) Stockholder shall not enter into any agreement or commitment with any Person
the effect of which would be inconsistent with or violative of any of the
provisions and agreements contained in this Agreement.

SECTION 4. Termination. This Agreement shall terminate upon the earlier of
(a) the Effective Time and (b) the termination of the Merger Agreement in
accordance with its terms; provided that Sections 4 and 5 shall survive any
termination of this Agreement pursuant to Section 4(b).

No party hereto shall be relieved from any liability for breach of this
Agreement by reason of any such termination.

SECTION 5. Consent and Waiver; Termination of Existing Agreements. At the time
Stockholder’s Subject Shares are voted pursuant to this Agreement in connection
with the Merger, the Merger Agreement and the other Transactions, Stockholder
shall be deemed to have given any consents or waivers that are reasonably
required for the consummation of the Merger under the terms of any agreement or
instrument to which Stockholder is a party or subject or in respect of any
rights Stockholder may have in connection with the Merger or the other
Transactions (whether such rights exist under any of the Company’s charter
documents, or any contract to which the Company is a party or by which it is, or
any of its assets are, bound under statutory or common law or otherwise).
Without limiting the generality or effect of the foregoing, Stockholder hereby
waives any and all rights to contest or object to the execution and delivery of
the Merger Agreement, the Company’s board of directors’ actions in approving and
recommending the Merger, the Merger Agreement and the Certificate of Merger, or
to seek damages or other legal or equitable relief in connection therewith. From
and after the Effective Time, Stockholder’s right to receive the consideration
set forth in Article II of the Merger Agreement (including but not limited to
Stockholder’s rights under the Exchange Agreement) on the terms and subject to
the conditions set forth in the Merger Agreement and the Exchange Agreement
shall constitute Stockholder’s sole and exclusive right against the Company
and/or Parent in respect of Stockholder’s ownership of the Subject Shares and
the Subject Options and

 

- 5 -



--------------------------------------------------------------------------------

his status as a stockholder of the Company or any agreement or instrument with
the Company pertaining to the Subject Shares and the Subject Options or
Stockholder’s status as a stockholder of the Company, in any case other than as
set forth in the Merger Agreement or the Exchange Agreement.

SECTION 6. Additional Matters.

(a) Stockholder shall, from time to time, execute and deliver, or cause to be
executed and delivered, such additional or further consents, documents and other
instruments as Parent may reasonably request, for the purpose of effectively
carrying out the transactions contemplated by this Agreement. Without limiting
the generality or effect of the foregoing or any other obligation of Stockholder
hereunder, Stockholder hereby authorizes Parent to deliver a copy of this
Agreement to the Company and hereby agrees that each of the Company and Parent
may rely upon such delivery as conclusively evidencing the waivers of
Stockholder referred to in Section 5.

(b) No person executing this Agreement who is or becomes during the term hereof
a director or officer of the Company makes any agreement or understanding herein
in his or her capacity as a director or officer of the Company. Stockholder is
entering into this Agreement solely in his, her or its capacity as the record
holder and beneficial owner of the Subject Shares and nothing herein shall limit
or affect any actions taken by Stockholder in his or her capacity as an officer
or director of the Company to the extent specifically permitted by the Merger
Agreement.

(c) The Stockholder agrees that this Agreement and the obligations hereunder
shall attach to the Subject Shares and shall be binding upon any person or
entity to which legal or beneficial ownership of such Subject Shares shall pass,
whether by operation of law or otherwise, including the Stockholder’s
successors. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of the
Company affecting the Common Shares, or the acquisition of additional Common
Shares or other voting securities of the Company by the Stockholder (whether by
purchase, conversion or otherwise), the number of Subject Shares listed on
Schedule A set forth opposite the name of such Stockholder shall be adjusted
appropriately and this Agreement and the obligations hereunder shall attach to
any additional or decreased Common Shares or other voting securities of the
Company issued to or acquired or disposed of by such Stockholder.

SECTION 7. General Provisions.

(a) Amendments. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.

(b) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, mailed by first class mail,
return receipt requested, sent by facsimile (with hard copy to follow by regular
mail) or sent by overnight courier (providing proof of delivery) to Parent in
accordance with Section 9.3 of the Merger Agreement and to the Stockholder at
its address set forth on Schedule A hereto (or at such other address for a party
as shall be specified by like notice).

 

- 6 -



--------------------------------------------------------------------------------

(c) Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section to this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Wherever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.

(d) Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties hereto to the maximum
extent possible. In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement. This Agreement
shall become effective when signed by both Parent and Stockholder and delivered
to each of them. Each party need not sign the same counterpart. Any counterpart
may be executed by facsimile signature and such facsimile signature shall be
deemed an original.

(f) Entire Agreement; No Third-Party Beneficiaries. This Agreement, the Exchange
Agreement and the Merger Agreement constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof. This Agreement is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(h) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by Parent without the prior written consent of
Stockholder or by Stockholder without the prior written consent of Parent, and
any purported assignment without such consent shall be void; provided that
notwithstanding the foregoing Parent may assign or transfer its rights,
interests and obligations under this Agreement to any Person to which Parent
assigns or transfers its rights, interests and obligation under the Merger
Agreement in accordance with the Merger Agreement. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

- 7 -



--------------------------------------------------------------------------------

(i) Remedies. No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided herein shall be cumulative and not exclusive of any rights or
remedies provided by law or in equity. Parent shall be entitled to recover its
reasonable attorney’s fees and expenses in enforcing its rights under this
Agreement.

(j) Waiver of Jury Trial. EACH OF THE PARTIES AGREES AND ACKNOWLEDGES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELOCATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.

(k) Specific Performance. Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements of Stockholder contained in this Agreement
relate to special, unique and extraordinary matters, (b) Parent is and will be
relying on such covenants in connection with entering into the Merger Agreement
and the performance of its obligations under the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause Parent irreparable injury for which adequate remedies are not available at
law. Therefore, Stockholder agrees that Parent shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Stockholder from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies Parent may have.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

AH HOLDINGS, INC. By:  

/s/ Adam B. Dolder

       Name:   Adam B. Dolder        Title:   Secretary

/s/ Jose Chapa, Jr.

Jose Chapa Jr.

[SIGNATURE PAGE TO STOCKHOLDER VOTING AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

 

Name and Address
of Stockholder

  

Number of Shares
of Company
Common Stock

Owned of Record

    

Number of Shares
of Company
Common Stock
held in “Street name”

    

Number of Shares
Underlying Stock
Options Owned

 

Zak W. Elgamal

10039 Bissonnet Street

Suite 250

Houston, TX 77036-7852

Fax: (713) 779-9862

     3,108,933         285,715         463,926   

Jaime A. Olmo-Rivas

10039 Bissonnet Street

Suite 250

Houston, TX 77036-7852

Fax: (713) 779-9862

     3,108,932         286,315         463,926   

Bland E. Chamberlain III

10039 Bissonnet Street

Suite 250

Houston, TX 77036-7852

Fax: (713) 779-9862

     991,163         —           115,981   

Jose Chapa Jr.

10039 Bissonnet Street

Suite 250

Houston, TX 77036-7852

Fax: (713) 779-9862

     991,163         —           115,981   

Liens on Subject Shares: None